Title: To Alexander Hamilton from George W. Kirkland, 29 January 1799
From: Kirkland, George W.
To: Hamilton, Alexander


          
            Major General Hamilton,
            Sir,
            Philada. Jany. 29th. 1799.
          
          I had the honor to recieve a note from the Secy. of War, dated the 10th. inst. advising of my appointment as “a Captain of Infantry, in the Army of the United States.” An event so desirable, incited me, to express to him with promptitude, my acceptance. In a conference with the Secy. soon after, as to an appropriate rendezvous for recruiting—he observed, that every thing relative to that service was under your direction—and suggested the propriety of writing you on the subject.
          I therefore, take the liberty, to mention Tioga-Point in the Commonwealth of Pennsylvania, as an eligible post for this purpose. To be established at this place, while in the recruiting line would be very grateful to me, should the measure meet your approbation. Not, that I would place any consideration, of personal convenience, or private benefit in competition with the public interest, involved in my duty as a Soldier. It is possible however, that the first point and the latter object will appear to coincide from a short view of the subject—
          The site of the place, and the relative distance it bears to Niagara, Philadelphia, New-York and the Hudson River, may be seen in the enclosed prospectus. The settlement at Tioga, has now become a respectable inland Town—contains five trading or mercantile-houses—mechanics of every description—and is considered the market-town and metropolis of the southern part of the State of New-York, and the adjacent settlements of the Commonwealth of Pennsylvania—and to which, there is a constant and general resort, both for business and amusement—provisions are plenty—the expence of transporting arms and cloathing from this City, would not exceed $2:50c. per Cwt.—troops I have no doubt, may be supplied with rations at Tioga-Point, with as little expence to government, as at any other place in the interior or remote parts of the United States.
          If the Officers should be ordered to recruit, in certain districts, limited and contained within the States from which they were appointed (as has been hinted to me by some gentlemen of the Army,) would it not be advisable, to attach Tioga to a district in the State of New-York, considering its remote position from the more numerous settlements of Pennsylvania, and its contiguity to several Towns in the State of New-York, from which it is probable a greater number of men will be obtained? I suggest the idea, with deference, however Sir, to your superior judgment.
          Various circumstances, seem combined, to render this a suitable place for me. I have some relations and friends of respectability and influence, who are inhabitants of the Town, with whom I resided several months, during the last spring and early part of summer—have travelled in every direction—am well known to the people, and from my observations on their genius, propensities and habits should promise myself much success, if my proposition recieves the sanction of your judgment. In addition to what I have already advanced, I might mention; that the local situation of Tioga, would preclude the introduction of that idleness and dissipation so common to soldiery, when in the vicinity of large Cities. They might be put under immediate instruction, and I should calculate on the pleasure of joining the Army with a detachment tolerably disciplined, impressed with a sense of duty, and inclined to order, regularity and obedience. I hope it will not be concieved from this communication, that I should feel a reluctance at going to any place, which my Superior Officers shall think proper. For, suffer me to say Sir, that it will ever be my pride, to execute any and every command with a becoming promptness and zeal. A desire of being where I can be most useful has induced me to trouble you with this letter. A state of inaction is rather unpleasant to me—I therefore hope, if my observations deserve notice, to be honored with your answer, so soon as convenience will allow.
          I have the honor to be Sir, With the highest respect your Obedt. & Humbl. Servt.
          
            Geo. W. Kirkland.
          
          Major Genl. Hamilton
        